STEPHENS, Justice.
This case arose from the temporary suspension of an employee by the City of Grand Prairie. The employee timely appealed his suspension to the Civil Service Commission, which entered its oral order, but failed to reduce the order to writing as required by TEX.REV.CIV.STAT.ANN. art. 1269m, § 16 (Vernon Supp.1984). On appeal from the Civil Service Commission’s oral order, the district court correctly held that the entry of a written order by the Civil Service Commission is essential to its jurisdiction, yet erroneously granted relief to the employee by ordering his reinstatement. On appeal we conclude that the city’s point of error directed to the Civil Service Commission’s jurisdiction is disposi-tive of this case, accordingly, we address only that point. We reverse and render.
After his indefinite suspension as a police officer of the City of Grand Prairie, Horrocks timely perfected an appeal to the Civil Service Board in accordance with TEX.REV.CIV.STAT.ANN. art. 1269m, § 17 (Vernon Supp.1984). The Board timely considered the appeal and rendered its oral decision. Dissatisfied with the Board’s decision, Horrocks appealed to the district court for relief. The district court recognized that the action of the Civil Service Commission was void for its failure to hand down a written order in compliance with art. 1269m, but erred by entering its summary judgment ordering Horrock’s reinstatement.
It is settled law that failure of the Civil Service Commission Board to enter a written decision in an appeal under the provisions of art. 1269m, is jurisdictional. Bichsel v. Carver, 159 Tex. 393, 321 S.W.2d 284 (1959); City of Sherman v. Arnold, 148 Tex. 516, 226 S.W.2d 620 (1950); City of Texarkana v. Fincher, 657 S.W.2d 842 (Tex.App.—Texarkana 1983, writ ref’d n.r. e.); City of Austin v. Gregory, 616 S.W.2d 329 (Tex.Civ.App.—Texarkana 1981, no writ); Fincher v. City of Texarkana, 598 S.W.2d 22 (Tex.Civ.App.—Texarkana 1980, writ ref’d n.r.e.).
The district court was powerless to grant affirmative relief to either party on appeal. Its only power was to set aside the Civil Service Commission’s oral order and dismiss the appeal. Los Campeones, Inc. v. Valley International Properties Inc., 591 S.W.2d 312 (Tex.Civ.App.—Corpus Christi 1979, no writ); State Ex Rel. Kelly v. Baker, 580 S.W.2d 611 (Tex.Civ.App.—Amarillo 1979, no writ). Horrock’s remedy from the void order of the Civil Service Commission was by way of mandamus, not by appeal. Bichsel v. Carver, 159 Tex. 393, 321 S.W.2d 284 (1959); City of Austin v. Gregory, 616 S.W.2d 329 (Tex.Civ.App.—Texarkana 1981, no writ).
The judgment of the trial court is reversed, and this appeal is dismissed.
SPARLING, J., not voting.